Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 11/04/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1, 7-8, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grelet et al. (US 20190093537).
Claim 1
Regarding Claim 1, Grelet discloses [a] method for operating a heat recovery system (18) for the utilization of waste heat of a heat engine (22) of the heat recovery system, comprising:
discharging a carrier fluid ([0017]; The present application discloses that the carrier fluid may be an engine exhaust gas) via the heat engine;

vaporizing ([0053]), via the evaporator and the waste heat, a working fluid ([0053]) of the cyclic process;
feeding ([0053]; inlet line 100) the working fluid to an expansion engine (84) of the cyclic process after vaporizing the working fluid;
determining at least one carrier state variable (T10) of the carrier fluid at the evaporator; and
setting at least one operating parameter ([0040]) of the heat recovery system based on the at least one determined carrier state variable.
Claim 7
Regarding Claim 7, Grelet discloses [t]he method according to claim 1, wherein the at least one carrier state variable includes a temperature (T10 or T11) of the carrier fluid at the evaporator.

Claim 8
Regarding Claim 8, Grelet discloses [t]he method according to claim 7, further comprising determining the temperature (T11) of the carrier fluid downstream of the evaporator.

Claim 10
Regarding Claim 10, Grelet discloses [t]he method according to claim 1, wherein the at least one carrier state variable includes a mass flow (M11) of the carrier fluid through the evaporator.

Claim 11
Regarding Claim 11, Grelet discloses [t]he method according to claim 1, wherein the at least one carrier state variable is determined based on at least one of (i) at least one working state variable of the working fluid ([0055] discloses operating a bypass valve 68 to control the carrier state variable (exhaust temperature) based on the temperature or pressure of the working fluid) and (ii) the at least one operating parameter of the heat recovery system ([0056] discloses that the carrier state variable (exhaust gas temperature/pressure) can be coordinated with the operation of the heat recovery system (vehicle).).

Claim 12
Regarding Claim 12, Grelet discloses [t]he method according to claim 1, further comprising storing a model ([0057] look-up table) that represents a dependence of the at least one carrier state variable on at least one of (i) a flow section (M11) of the carrier fluid, (ii) at least one working state variable (T2) of the working fluid, and (iii) the at least one operating parameter of the heat recovery system ([0056] discloses that the carrier state variable (exhaust gas temperature/pressure) can be coordinated with the operation of the heat recovery system (vehicle).); and
wherein determining the at least one carrier state variable includes considering the model ([0057]).

Claim 13

a heat engine (22) which discharges a carrier fluid ([0017]; The present application discloses that the carrier fluid may be an engine exhaust gas) during operation;
a carrier fluid channel (24) via which the carrier fluid is discharged from the heat engine;
a cyclic process ([0070]) having a circuit (54) in which a working fluid circulates during operation;
an evaporator (70) structured and arranged to transfer heat from the carrier fluid to the working fluid;
an expansion engine (84), integrated in the circuit and configured to utilize energy of the working fluid;
a determining device (Para [0040] T10) configured to determine at least one carrier state variable of the carrier fluid at the evaporator; and
a control device (158) configured to operate the heat engine to discharge the carrier fluid to the evaporator, operate the evaporator to vaporize the working fluid using waste heat from the heat engine and to feed the vaporized working fluid to the expansion engine, operate the determining device to determine the at least one carrier state variable, and set at least one operating parameter based on the at least one carrier state variable ([0040]).

Claim 14
Regarding Claim 14, Grelet discloses [t]he heat recovery system according to claim 13, further comprising a data memory ([0057]), on which at least one predetermined and optimum operating parameter associated with the at least one carrier state variable is stored; and


Claim 15
Regarding Claim 15, Grelet discloses [t]he method according to claim 1, wherein:
the at least one carrier state variable is determined based on an amount of heat in the evaporator ([0040]); and
determining the at least one carrier state variable includes determining the amount of heat in the evaporator based on a temperature of the working fluid (Para [0054] T3) and a pressure of the working fluid (Para [0054] P3).

Claim 16
Regarding Claim 16, Grelet discloses [t]he method according to claim 1, wherein the at least one operating parameter is set such that the heat engine provides a predetermined output ([0056] discloses coordinating the poser system with the vehicle (heat engine)).

Claim 17
Regarding Claim 17, Grelet discloses [t]he method according to claim 1, further comprising storing a model ([0057]) that represents a dependence of the at least one carrier state variable (M11) on a flow section of the carrier fluid, at least one working state variable (T3) of the working fluid, and the at least one operating parameter of the heat recovery system ([0056] 
wherein the at least one carrier state variable is determined based on the model ([0057]).

35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grelet et al. (US 20190093537).
Claim 2
Regarding Claim 2, Grelet discloses [t]he method according to claim 1, except further comprising determining and saving an optimum setting for the at least one operating parameter for the at least one carrier state variable; and
wherein setting the at least one operating parameter includes setting the at least one operating parameter to the saved optimum setting for the at least one determined carrier state variable.
However, Grelet discloses the general conditions ([0040] discloses monitoring a carrier state variable (T10, T11, and M11)) used to determine the optimum setting for the at least one determined carrier state variable; 

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed ratio to achieve desired performance and wear, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (See MPEP 2144.05 II.)

Claim 3
Regarding Claim 3, Grelet discloses [t]he method according to claim 2, except wherein determining and saving the optimum setting includes maximizing an overall efficiency of the heat recovery system.
However, Grelet discloses the general conditions ([0040] discloses monitoring a carrier state variable (T10, T11, and M11)) used to determine the optimum setting for the at least one determined carrier state variable; 
thus a person having ordinary skill in the art would have recognized that the claimed ranges are a result-effective variable. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose the claimed ratio to achieve desired performance and wear, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grelet et al. (US 20190093537) in view of Wada et al. (US 20130056992).
Claim 4
Regarding Claim 4, Grelet appears to be explicitly silent regarding: wherein maximizing the overall efficiency of the heat recovery system includes considering an energy consumption of a conveying device conveying the working fluid in the cyclic process.
However, Wada teaches: maximizing the overall efficiency of the heat recovery system includes considering an energy consumption (Para [0071] and S10) of a conveying device (pump 49) conveying the working fluid in the cyclic process (with appropriate citations).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Wada to modify Grelet’s method by considering an energy consumption of a conveying device conveying the working fluid in the cyclic process to prevent energy loss from being caused in the Rankine circuit 40 (Para [0072]).

Claim 5
Regarding Claim 5, Grelet discloses [t]he method according to claim 3, wherein maximizing the overall efficiency of the heat recovery system includes except considering an energy consumption of a condenser of the cyclic process.
However, Wada teaches considering an energy consumption (Para [0071] and S10) of a condenser (fan 43; As understood from Para [0053] and Fig. 1 of the present application, the energy consumption of the condenser is consumed by cooler 21 which is shown in Fig. 1 as a fan).
motivated by Wada to modify Grelet’s method by considering an energy consumption of a condenser of the cyclic process to prevent energy loss from being caused in the Rankine circuit 40 (Para [0072]).

Claim 6
Regarding Claim 6, Grelet discloses [t]he method according to claim 3, wherein maximizing the overall efficiency of the heat recovery system includes except considering an efficiency of the expansion engine.
However, Wada teaches considering an efficiency (Para [0073-0074], S18 and S20 of the expansion engine (48).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Wada to modify Grelet’s method by considering an efficiency of the expansion engine so that the rotary driving force of the expander 48 may be optimized (Para [0073]).

Allowable Subject Matter
Claims 9 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD BUSHARD/
Examiner, Art Unit 3746


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746